Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on March 18, 2019. Claims 1-5 are currently pending and examined below.

Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on is/are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: The format of an independent claim should contains preamble, transitional phrase, colon, and body.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “the corresponding wheel…"  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Suissa US2016/0347144 (“Suissa”).

Regarding claim(s) 1. Suissa discloses a vehicle attitude control apparatus comprising braking/driving devices for imparting braking/driving forces to respective wheels, active suspension devices each incorporated in a suspension of the corresponding wheel to change a vertical force acting between a sprung mass and an unsprung mass of a vehicle, and a control unit for controlling the braking/driving device and the active suspension device, wherein each active suspension device includes (fig. 1, illustrates an active suspension attached to an sprung mass and unsprung mass. Fig. 3, illustrates upper actuators 334, 335 and lower actuator 336 for generating a reaction force), 
the control unit is configured to calculate target motion state quantities for stabilizing attitude of the vehicle based on a running state of the vehicle, calculate target braking/driving forces of the braking/driving devices (IG. 5 illustrates an exemplary control system including feed forward control of an active trimming mechanism 534 in a suspension system having active dynamic trimming. The suspension system includes positive spring 552 and negative stiffness element 530 under a load 548), target upper actively generated forces, and target lower actively generated forces for setting motion state quantities of the vehicle to the target motion state quantities, and control the braking/driving devices, the upper actuators and the lower actuators so that the target braking/driving forces, the target upper actively generated forces, and the target lower actively generated forces are achieved (para. 25, e.g. A control module can estimate or calculate the static or dynamic external forces acting on the payload and by means of a model may calculate a desired trimming state which is provided as a feed forward command to a trimming control system which generates a command signal to an actuator in order to provide vibration isolation independent from the external forces acting on the payload.)

Regarding claim(s) 4. Suissa discloses wherein each upper actuator includes an upper rack bar and an upper pinion; one of the upper rack bar and the upper pinion is supported by the sprung mass and the other of the upper rack bar and the upper pinion is supported by the mass body; each lower actuator includes a lower rack bar and a lower pinion; and one of the lower rack bar and the lower pinion is supported by the unsprung mass and the other of the lower rack bar and the lower pinion is supported by the mass body (IG. 1 illustrates a passive suspension assembly 20 including a negative stiffness element 30 that is employed to dampen vibration between a sprung element and an unsprung element. As shown, the sprung element is a body 10 of a vehicle and the unsprung element includes a lower control arm 14 supporting a wheel assembly 18 that contacts a ground surface. The lower control arm 14 attaches to the body 10 at hinge point 12, and works in concert with an upper control arm to provide seating elements for mounting the wheel assembly 18.)

Regarding claim(s) 5. Suissa discloses wherein each mass body is supported by at least one of the sprung mass and the unsprung mass via a spring system and a damping system (para. 5, e.g. Known vehicle suspension dampers employ various methods to adjust damping characteristics to be responsive to changes in vehicle operational characteristics, including active damping systems.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Suissa US2016/0347144 (“Suissa”) in view of Anderson et al. SU2014/0288776 (“Anderson”).

Regarding claim(s) 3. Suissa is silent to wherein each upper actuator cooperates with the mass body to constitute an upper linear motor, and each lower actuator cooperates with the mass body to constitute a lower linear motor.
(para. 229, para. 419, e.g. While in many embodiments a rotary electric motor is controlled, in some embodiments the electronics described may control a linear electric motor.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Suissa by incorporating the applied teaching of using linear motor for active damping as taught by Anderson to improve the accuracy of damping response in vehicle controls.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.